Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 1 of 21 PageID #:9




                                                                     Exhibit A
Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 2 of 21 PageID #:10
Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 3 of 21 PageID #:11
Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 4 of 21 PageID #:12
Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 5 of 21 PageID #:13
Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 6 of 21 PageID #:14
            Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 7 of 21 PageID #:15



      2120 - Served                       2121 - Served
      2220 - Not Served                   2221 - Not Served
      2320 - Served By Mail               2321 - Served By Mail
      2420 - Served By Publication        2421 - Served By Publication
CO
      SUMMONS                             ALIAS - SUMMONS              (2-81)CCG-l
CO
CO                            FN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
g
g                                   COUNTY DEPARTMENT, LAW DIVISION

      ERNEST LANEY,                                              )
<                                                                )
00
•?:                           Plaintiff,                         )        No. 19 L 9338
O)
                                                                 )
o                                                                          Please Serve:
C!
              V.                                                 )
C!                                                               )         Lyft Illinois, Inc.
m     JOHN DOE and UBER TECHNOLOGIES, INC., et al. )                       c/o REGISTERED AGENT
<                                                               )          CT Corporation System
Q
Q
UJ                                                              )          208 South LaSalle Street, Suite 814
LL                                                              )          Chicago, IL 60604
                              Defendants.                       )

                                                         SUMMONS
      To each defendant:

               YOU ARE SUMMONED and required to file an answer in this case, or otherwise file your appearance in
      the office of the clerk of this couit (located in the Richard J. Daley Center, Room 801, Chicago, Illinois 60602),
      within 30 days after service of this summons, not counting the day of service. IF YOU FAIL TO DO SO, A
      JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF ASKED IN THE
      COMPLAINT, A COPY OF WHICH IS HERETO ATTACHED.

      To the officer:
              This summons must be returned by the officer or other person to whom it was given for service, with
      endorsement of service and fees, if any, immediately after service. If service cannot be made, this summons shall
      be returned so indorsed. This summons may not be served later than 30 days after its date.

                                                       WITNESS                                     , 2020
                                                      4/2/2020 9:48 AM DOROTHY BROWN
                                                                                                            t' r
                                                                        Clerk of Court
                                                       Date of service.............................. , 2020 ^   fjXl.K’l'li
                                                       (to be inserted by officer on copy
                                                       left with defendant or other person)
      Atty No. 30900
      Name THE DERATANY FIRM
      Attorneys for Plaintiff
      Address 221 N LaSalle Street, Suite 2200
      City Chicago, Illinois 60601
      Telephone(312)857-7285
      Fax: (312) 857-2004


               DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS




                                                                                                                     Exhibit B
       Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 8 of 21 PageID #:16


                                                                                       FILED
                                                                                       3/13/2020 10:42 AM
                           IN THE CIRCUIT COURT OF COOK COUNTY                         DOROTHY BROWN
                                                                                       CIRCUIT CLERK
                             COUNTY DEPARTMENT, LAW DIVISION                           COOK COUNTY, IL
CO
CO
CO
                                                                                       2019L009338
gg   ERNEST LANEY,                                         )
                                                                                          8854643
a                                                          )
                            Plaintiff,                     )      No. 2019L009338
                                                           )
<
                    V.                                     )
b
                                                           )      JURY DEMANDED
     JOHN DOE, individually and as actual or               )
?5   apparent agent of UBER TECHNOLOG 1ES, INC. )
CO   and/or LYFT, INC.; UBER TECHNOLOGIES,           )
<    INC., a Delaware Corporation; and LYFT, INC., a )
Q
D
     Delaware Corporation, also d/b/a LYFT ILLINOIS, )
LU
     INC.                                            )
LL
                                                           )
                            Defendants.                    )


                             SECOND AMENDED COMPLAINT AT LAW
            NOW COMES the Plaintiff, ERNEST LANEY, by and through his attorneys, THE

     DERATANY FIRM, and complains of the Defendants, JOHN DOE, individually and as actual

     or apparent agent of UBER TECHNOLOG lES INC. and/or LYFT, INC., UBER

     TECHNOLOGIES INC., and LYFT, INC. also d/b/a LYFT ILLINOIS, INC., alleging as

     follows:

                                         COUNT I - NEGLIGENCE
                                             (JOHN DOE)

            1.      At all relevant times, Damen Avenue was a public roadway running in a.general

     north and south direction in the city of Chicago, county of Cook, Illinois.

            2.      On or about September 27, 2018, between the hours of 5:00 p.m. and 5:36 p.m..

     the Plaintiff ERNEST LANEY was riding a bicycle northbound on Damen Avenue in the bicycle

     lane next to the roadway of the northbound lane on the east side of Damen Avenue at or near the

     address of 745 North Damen Avenue, Chicago, Illinois.



                                                      1
         Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 9 of 21 PageID #:17




              3.      At said time and place, the Defendant, JOHM DOE, who, on information and

 CO
 CO
       belief, was a white male, operated a car which stopped in the northbound moving traffic lane of
 CO
 g
 3
 (J>   Damen Avenue.

              4.      At said time and place, Plaintiff was riding his bicycle in the bicycle lane
 <
 CNJ

 O
       approaching from behind Defendant’s stopped car.
■ 3
 O

              5.      At said time and place. Defendant JOHN DOE discharged a passenger by
 CO
 LU
 H
 <     allowing the passenger’s side rear door of Defendant’s car to be opened into the bicycle lane by,
 Q
 Q
 LJJ
 =!    on information and belief, a white male passenger, causing Plaintiffs bicycle to hit the open car
 u.

       door and resulting in Plaintiff being thrown from his bicycle.

              6.      At said time and place, immediately following the collision. Defendant and his

       aforesaid passenger who opened the car door stated to the Plaintiff that Defendant’s car was in

       Uber service and/or Lyft service at the time of the aforesaid collision.

              7.      At said time and place, following the aforesaid collision, a woman who, on

       information and belief, was working at the Sprout Home store located at 745 N. Damen Avenue,

       assisted Plaintiff at the scene of the collision and allowed Plaintiff to wash up in her store and

       leave his bicycle tied to the post in front of the Sprout Home store.

              8.      At said time and place, following the collision, at or about 5:36 p.m.. Plaintiff

       used the Uber App on his mobile phone to obtain an Uber ride from the Sprout Home store to

       Plaintiffs home.

              9.      At all relevant times. Defendant, JOHN DOE, owed the Plaintiff, ERNEST

       LANEY and all others on the roadway, a duty to exercise ordinary care in the operation of a car.

               10.    Notwithstanding this duty, on or about September 27, 2018, the Defendant, JOHN

       DOE was negligent in one or more of the following respects:



                                                         2
       Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 10 of 21 PageID #:18




                a.    Failed to exercise due care in the operation of a motor vehicle to avoid colliding

CO
CO
      with a person operating a bicycle in violation of the Illinois Vehicle Code, 625 ILCS 5/11-
CO



Ol    1003.1;

2               b.    Stopped a motor vehicle on the roadway side of any vehicle stopped or parked at
<
d     the curb of a street in violation of the Illinois Vehicle Code, 625 ILCS 5/11-303(a);
O
s
                c.    Failed to exercise due care to avoid colliding with any person operating a bicycle
CO
LIJ
h-
<     in violation of the Municipal Code of Chicago, Section 9-40-160;
Q
Q
LU
d               d.    Discharged a passenger of a motor vehicle allowing the passenger door of a motor
LL


      vehicle stopped in the roadway to be opened on the side available to moving traffic or a bicycle

      lane without first checking that it was reasonably safe to open the car door in violation of the

      M unicipal Code of Chicago, Section 9-80-035;

                e.    Discharged a passenger of a motor vehicle stopped in the roadway on the side of

      the vehicle available to a bicycle lane; and

                f     Allowed the passenger door of a motor vehicle stopped in the roadway to be

      opened on the side available to a bicycle lane without first checking that it was reasonably safe to

      open the car door.

                      That as a direct and proximate result of one or more of the above-mentioned

      negligent acts and/or omissions by the Defendant, JOHM DOE, the Plaintiff, ERNEST LANEY

      suffered injuries of a severe and permanent nature, and damages including but not limited to,

      disfigurement, pain and suffering, loss of a normal life, medical expenses and loss of income.

                WHEREFORE, the Plaintiff ERNEST LANEY, demands judgment in his favor and

      against the Defendant, JOHN DOE, in an amount in excess of Fifty Thousand Dollars ($50,000),

      together with the costs of this lawsuit.



                                                       3
      Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 11 of 21 PageID #:19




                                                     COUNT II

CO
CO
                      AGENCY/VICARIOUS LIABILITY - UBER TECHNOLOGIES INC.
CO



o>           1-1 1.    Plaintiff hereby restates and incorporates paragraphs 1-11 of Count 1 as

     paragraphs 1-11 of this Count 11.
<
o            12.       At all relevant times, the Defendant, UBER TECHNOLOGIES INC. ('‘UBER”),
O
O

     was a corporation incorporated in the state of Delaware, registered as a foreign corporation in
CO
LU
<    Illinois, qualified to business in Illinois, and doing business in Illinois.
o
Q
LU
             13.       At all relevant times, the Defendant UB.ER made the driver version of its Uber
LU


     App available for the use of the Defendant, JOHN DOE, such that the Uber App allowed the

     Defendant, JOHN DOE, to connect with potential riders paying for transportation services.

             14.       At all relevant times, the Defendant JOHN DOE, in using the driver version of the

     Uber App, was representing the Defendant, UBER, with or without compensation for Defendant

     UBER, in providing transportation services to a third person, who as a fare-paying passenger of

     Defendant JOHN DOE's car opened the car door into the path of Plaintiffs bicycle being

     operated in the bike lane.

             15.       At all relevant times, the Defendant JOHN DOE, in using the driver version of the

     Uber App, was doing an activity of providing transportation services to a third person, the

     aforesaid fare-paying passenger of Defendant JOHN DOE’s car, as may reasonably be said to

     have been contemplated by the Defendant, UBER.

             16.       At all relevant times the Defendant UBER, by and through its agent, JOHN DOE,

     owed the Plaintiff, ERNEST LANEY and all others on the roadway, a duty to exercise ordinary

     care in the operation of a car.




                                                        4
       Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 12 of 21 PageID #:20




                  17.      That the Defendant, USER, by and through its agent, JOHN DOE, breached that

CO
CO
      duty in one or more of the ways alleged in the above paragraph 10.
CO



O)                18.      That as a direct and proximate result of one or more of the above-mentioned

      negligent acts and/or omissions by the Defendant, USER, by and through its agent, JOHN DOE,
<
5!
O
      the Plaintiff, ERNEST LANEY suffered injuries of a severe and permanent nature, and damages
s
CO    including but not limited to, disfigurement, pain and suffering, loss of a normal life, medical
CO
lij
<     expenses and loss of income..
Q
Q
LU
                  WHEREFORE, the Plaintiff ERN EST LANEY, demands Judgment in his favor and
LJ.



      against the Defendant, UBER TECHNOLOGIES INC., in an amount in excess of Fifty

      Thousand Dollars ($50,000), together with the costs of this lawsuit.



                                                         COUNT III

                                   AGENCY/VICARrOUS LIABILITY - LYFT, INC.

                  1.-11.   Plaintiff hereby restates and incorporates paragraphs I - I I of Count 1 as

      paragraphs 1-11 of this Count HI.

                  12.      At all relevant times, the Defendant, LYFT, INC. (“LYFT”), was a corporation

      incorporated in the state of Delaware, registered as a foreign corporation in Illinois with the

      foreign assumed name Lyft Illinois, Inc., qualified to business in Illinois, and doing business in

      Illinois.

                  13.      At all relevant times, the Defendant LYFT made the driver version of its Lyft App

      available for the use of the Defendant, JOHN DOE, such that the Lyft App allowed the

      Defendant, JOHN DOE, to connect with potential riders paying for transportation services.




                                                             5
       Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 13 of 21 PageID #:21




              14.     At all relevant times, the Defendant JOHN DOE, in using the driver version of the

      Lyft App, was representing the Defendant, LYFT, with or without compensation for Defendant
CO
O)
o
O)    LYFT, in providing transportation services to a third person, who as a fare-paying passenger of

5     Defendant JOFIN DOE’s car opened the car door into the path of Plaintiff s bicycle being
<
5!
o     operated in the bike lane.
O
o
              15.     At all relevant times, the Defendant JOHN DOE, in using the driver version of the
CO
LU

<     Lyft App, was doing an activity of providing transportation services to a third person, the
Q
Q
ID
=!    aforesaid fare-paying passenger of Defendant JOHN DOE’s car, as may reasonably be said to
LJ_



      have been contemplated by the Defendant, LYFT.

              16.     At all relevant times the Defendant LYFT, by and through its agent, JOHN DOE,

      owed the Plaintiff, ERNEST LANEY and all others on the roadway, a duty to exercise ordinary

      care in the operation of a car.

              17.     That the Defendant, LYFT, by and through its agent, JOHN DOE, breached that

      duty in one or more of the ways alleged in the above paragraph 10.

              18.     That as a direct and proximate result of one or more of the above-mentioned

      negligent acts and/or omissions by the Defendant, LYFT, by and through its agent, JOHN DOE,

      the Plaintiff, ERNEST LANEY suffered injuries of a severe and permanent nature, and damages

      including but not limited to, disfigurement, pain and suffering, loss of a normal life, medical

      expenses and loss of income..

              WHEREFORE, the Plaintiff ERNEST LANEY, demands Judgment in his favor and

      against the Defendant, LYFT, INC., in an amount in excess of Fifty Thousand Dollars ($50,000),

      together with the costs of this lawsuit.




                                                       6
       Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 14 of 21 PageID #:22




00
ro
                                                Respectfully submitted,
CO
§
o
O)                                              s/Grei^orv J. 01mstead
o
csj                                             One of Plaintiff s Attorneys
<
      THE DERATANY FIRM
O
      221 N. LaSalle Street, Suite 2200
      Chicago, IL 60601
?5    (312)857-7285
CO    Firm ID No. 30900
LU
h-
<     ARDC No. 6188659
a     01 in stead @ 1 aw i n i u rv. co m
a
LU
u.




                                            7
        Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 15 of 21 PageID #:23


                                                                 (^0. Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                         Thu, Apr 9, 2020

Server Name:                  Steven Simon

Location:                     Chicago, IL-CHI




Entity Served                 Lyft Illinois Inc.

Agent Name

Case Number                   2019L009338

Jurisdiction                  IL-CHI




                                                                             Exhibit C
                                                                                                                        Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 16 of 21 PageID #:24


                                                              ILLINOIS TRAFFIC CRASH REPORT                                                                                                         Sheet    1     of    1     Sheets
                                                               1 DRAC                   2 PEDV      3 TRFD     4 TRFC    5 WEAT     6 DRVA             7 VIS                  8 VEHD                9 LGHT     10 COLL    11 MANV              12 PPA   13 PPL




                                                                                                                                                                                                                                                                                                                                                                                      *IF YES TO COM VEH, COMPLETE COMMERCIAL MOTOR VEHICLE AREA ON BACK.
                                                                           1              1         1            1       1                   1                      1          99                   1          2          22                   56       7                    *CP002*                                           *X001336062*
                                                               U1          U2                                                       U1       U2     U1      U2                U1         U2                               U1         U2
                                                               INVESTIGATING AGENCY                                                          37 DAMAGE TO ANY                     $500 OR LESS                     TYPE OF REPORT       31                                                          32       33 R.D. NUMBER                                             14 TRFW
                                                                                                                                                                                                                                                            A No Injury / Drive Away
                                                                                                                                                                                                               ON SCENE
                                                              CHICAGO POLICE DEPARTMENT
                                                                                                                                                 ONE PERSON’S                     $501 - $1,500
                                                                                                                                              VEHICLE / PROPERTY                  OVER $1,500
                                                                                                                                                                                                               NOT ON SCENE (DESK REPORT)
                                                                                                                                                                                                               AMENDED                                      B Injury and / or Tow Due To Crash
                                                                                                                                                                                                                                                                                                               YR
                                                                                                                                                                                                                                                                                                                    2018      JB492119                                       1
                                                              34 ADDRESS NO.                    (CIRCLE)         HIGHWAY or STREET NAME                                                             CITY                                                               35    36 DATE OF CRASH TIME                                      BEAT OF OCCURRENCE              15 VEHT
                                                                                                                                                                                                                                            INTERSECTION

                                                                                                                                                                                                             CHICAGO
                                                                                                                                                                                                                                                                 Y    N
                                                               474                             N E S W         DAMEN AVE                                                                                                                    RELATED
                                                                                                                                                                                                                                                                                    / day /
                                                                                                                                                                                                                                                                             09 27 2018
                                                                                                                                                                                                                                                                             mo                yr
                                                                                                                                                                                                                                                                                                               04 : 45        PM
                                                                                                                                                                                                                                                                                                                                  AM
                                                                                                                                                                                                                                                                                                                                        1221                            U1   99
                                                                                                                                                                                                                                            PRIVATE
                                                                               (CIRCLE)                 (CIRCLE)                                                                                    COUNTY                                  PROPERTY             Y    N     DOORING                             38 NUMBER MOTOR PHOTO(S) STATEMENT(S)
                                                                                                                                                                                                                                                                                                         Y
                                                                                                                                                                                                                 COOK
                                                                          FT / MI N E S                      W                                                                                                                                                              WITH                                VEHICLES INVLD   TAKEN      TAKEN
                                                                                                                                                                                                                                                                                                                                                                        U2
                                                                     AT INTERSECTION WITH                                       (NAME OF INTERSECTION OR ROAD FEATURE)
                                                                                                                                                                                                                                            HIT & RUN            Y    N     PEDALCYCLIST?                N      1                        Y      N          Y        N
                                                                                                                                                                                                                                                                                                                                                                        16
                                                                NAME           DRIVER         PARKED     DRIVERLESS       PED       PEDAL    EQUES         NMV     NCV   DATE OF BIRTH              MAKE                               MODEL                         YEAR      CIRCLE NUMBER(S)                                                            Y        N   NO. LANES
                                                                39
                                                               (LAST, FIRST, MI)
                                                                                                                                                                              / /
                                                                                                                                                                         mo day   yr                UNKNOWN UNKNOWN                                                            FOR DAMAGED AREA(S)
                                                                                                                                                                                                                                                                                00 - NONE
                                                                                                                                                                                                                                                                                                                                          TOWED
                                                                                                                                                                                                                                                                                                                                          DUE TO CRASH

                                                                                                                                                                                                                                                                                10 - UNDER CARRIAGE                                       FIRE                          17 ALGN
                                                                STREET ADDRESS                                                                                           SEX SAFT   AIR             PLATE NO.                          STATE                         YEAR
                                                    UNIT 1




                                                                                                                                                                             25      26                                                                                         11 - TOTAL (ALL AREAS)                                    CELLPHONE
                                                                                                                                                                                                                                       IL                                       12 - OTHER
                                                                                                                                                                                                                                                                                                                                          EXCEED                             1
                                                                                                                                                                         INJURY      EJECT          VIN                                                                         99 - UNKNOWN                                              SPEED LIMIT
                                                                CITY                                                    STATE                        ZIP
                                                                                                                                                                                                                                                                                                                                                                        18 RSUR
                                                                                                                                                                         27          28                                                                                         POINT OF
                                                                                                                                                                                                                                                                                FIRST CONTACT                  99                         COM VEH
                                                                                                                                                                                                                                                                                                                                                                *
Printed by authority of the State of llinois




                                                                                                                                                                                                                                                                                                                                          *   IF YES SEE SIDEBAR
                                                                TELEPHONE                                               DRIVER LICENSE NO.                               STATE       CLASS          VEHICLE OWNER (LAST, FIRST M.I.)                                                          INSURANCE CO.                                                                  1
                                                              NONE                                                      N/A                                                                         UNKNOWN                                                                                   UNKNOWN                                                                   19 VEHU
                                                                TAKEN TO                                                                         EMS AGENCY                                         OWNER ADDRESS (STREET, CITY, STATE, ZIP)                                              TELEPHONE                  POLICY NO.

                                                                                                                                                                                                                                                                                       NONE                                                                             U1   99
                                                                NAME           DRIVER         PARKED     DRIVERLESS       PED       PEDAL    EQUES         NMV     NCV   DATE OF BIRTH              MAKE                               MODEL                         YEAR      CIRCLE NUMBER(S)                                                             Y       N
                                                                                                                                                                         RedactedRedactedRedacted
                                                                39
                                                               (LAST, FIRST, MI)
                                                                                 LANEY IV, ERNEST, J.                                                                         / /
                                                                                                                                                                         mo day   yr
                                                                                                                                                                                                                                                                               FOR DAMAGED AREA(S)
                                                                                                                                                                                                                                                                                00 - NONE
                                                                                                                                                                                                                                                                                10 - UNDER CARRIAGE
                                                                                                                                                                                                                                                                                                                                          TOWED
                                                                                                                                                                                                                                                                                                                                          DUE TO CRASH

                                                                                                                                                                                                                                                                                                                                          FIRE
                                                                                                                                                                                                                                                                                                                                                                        U2
                                                                                                                                                                                                                                                                                                                                                                        20 RDEF
                                                                STREET ADDRESS                                                                                           SEX SAFT   AIR             PLATE NO.                          STATE                         YEAR
                                                    UNIT 2




                                                                                                                                                                                                                                                                                11 - TOTAL (ALL AREAS)                                    CELLPHONE
                                                              RedactedRedacted                                                                                           M   25
                                                                                                                                                                                   5
                                                                                                                                                                                     26
                                                                                                                                                                                                                                                                                12 - OTHER
                                                                                                                                                                                                                                                                                                                                          EXCEED
                                                                                                                                                                                                                                                                                                                                                                             1
                                                                CITY                                                    STATE                        ZIP                                                                                                                        99 - UNKNOWN                                              SPEED LIMIT                   21 BAC
                                                                                                                                                                         INJURY      EJECT          VIN
                                                                                                                                                                                                                                                                                POINT OF
                                                              CHICAGO                                                   IL                           606
                                                                                                                                                             Redacted    27
                                                                                                                                                                            0        28
                                                                                                                                                                                         2                                                                                      FIRST CONTACT
                                                                                                                                                                                                                                                                                                                                          COM VEH
                                                                                                                                                                                                                                                                                                                                          *   IF YES SEE SIDEBAR*       U1   96
                                                                TELEPHONE                                               DRIVER LICENSE NO.                               STATE       CLASS          VEHICLE OWNER (LAST, FIRST M.I.)                                                          INSURANCE CO.

                                                              (Redacted                                                 N/A
                                                                TAKEN TO                                                                         EMS AGENCY                                         OWNER ADDRESS (STREET, CITY, STATE, ZIP)                                              TELEPHONE                  POLICY NO.                                         U2   96
                                                                                                                                                                                                                                                                                                                                                                        22
                                                                                                                                                                                                                                                                                                                                                                        # OCCS
                                                              (UNIT) (SEAT)               (DOB)              (SEX)    (SAFT)    (AIR) (INJ) (EJCT)                                 40 PASSENGERS & WITNESSES ONLY            (NAME) / (ADDR) / (TEL)                                           41 (HOSP)                                   42 (EMS)
                                                                     24                                              25         26    27    28
                                                                                                                                                                                                                                                                                                                                                                        U1   1
                                                               1       6                / /                  X           9      9        0   9                                            UNKNOWN /                            , , IL, /
                                                                                                                                                                                                                                                                                                                                                                        U2
                                                                                        / /
                                                                                                                                                                                                                                                                                                                                                                        23 DIRP
                                                                                        / /
                                                                                                                                                                                                                                                                                                                                                                        U1   1
                                                                                        / /
                                                                                        / /                                                                                                                                                                                                                                                                             U2
                                                               U       (EVNO) (MOST) (EVNT) (LOC)                  43 DAMAGED PROPERTY OWNER NAME                                                                        DAMAGED PROPERTY                                                      CONTRIBUTORY                       POSTED
                                                                                    29      30                                                                                                                                                                                                   CAUSE(S)
                                                               N           1                   13        1                                                                                                                                                                                                                         SPEED         DID CRASH OCCUR                  Y
                                                               I                                                  PROPERTY OWNER ADDRESS                                                                CITY                                    STATE                         ZIP                                                  LIMIT         IN A WORK ZONE?                  N
                                                                                                                                                                                                                                                                                         PRIMARY
                                               JANUARY 2013




                                                               T           2                                                                                                                                                                                                              01
                                                                                                                                                                                                                                                                                                                              25
                                                                                                                                                                                                                                                                                                                                                 IF YES CHECK ONE BELOW:

                                                                1                                                 44 ARREST NAME                                                                                        SECTION                          CITATION NO.                    SECONDARY                                                      CONSTRUCTION
                                                                           3
                                                                                                                                                                                                                                                                                          99                                                            MAINTENANCE
                                                               U                                                                                                                                                                                                                                                                                        UTILITY
                                                               N           1                   13        1        ARREST NAME                                                                                           SECTION                          CITATION NO.                    45 DATE POLICE NOTIFIED TIME NOTIFIED
                                                                                                                                                                                                                                                                                                                                                        UNKNOWN WORK ZONE TYPE
                                                                                                                                                                                                                                                                                               10         27        2018   11 : 03        AM
                                               SR 1050C




                                                               I                                                                                                                                                                                                                               mo    /day /yr
                                                               T           2                                     46 STAR NO.                     SIGNATURE                                                 47 BEAT                  48 SUPERVISOR SIGNATURE/STAR NO.                                                       COURT TIME
                                                                                                                                                                                                                                                                                                                                          PM
                                                                                                                                                                                                                                                                                                                                                                                  Y
                                                                                                                                                                                                                                                                                         COURT DATE                                              WORKERS PRESENT?
                                                                2        C119081 JEFFERSON, WANDA 1702
                                                                           3                               P. KONTIL / 1391  / /     : AM
                                                                                                                                        PM
                                                                                                                                                     N
                                                                                                                                                                                                                                                                                               mo        day    yr


                                                              REMEMBER TO USE BLACK INK, PRESS HARD, PRINT LEGIBLY AND COMPLETE ALL REQUIRED FIELDS!
                                                                                                                                           Exhibit D
                                                                Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 17 of 21 PageID #:25


                                                                        R. D. NUMBER                                                                                                 51
                                                                                                                                                                                           COMMERCIAL MOTOR VEHICLE (CMV)
X001336062                                                              JB492119
 49 DIAGRAM                                                                                                                                                                               IF MORE THAN ONE CMV IS INVOLVED, USE SR 1050A
                                                                                                                                                                                                        ADDITIONAL UNITS FORMS.
                                                                                                                                                                                     A CMV is defined as any motor vehicle used to transport
                                                                                                                                                             INDICATE NORTH          passengers or property and:
                                                                                                                                                                BY ARROW             1. Has a weight rating of more than 10,000 pounds (example: truck
                                                                                                                                                                                     or truck/trailer combination); or
                                                                                                                                                                                     2. Is used or designed to transport more than 15 passengers,
                                                                                                                                                                                     including the driver (example: shuttle or charter bus); or
                                                                                                                                                                                     3. Is designed to carry 15 or fewer passengers and operated by a
                                                                                                                                                                                     contract carrier transporting employees in the course of their
                                                                                                                                                                                     employment (example: employee transporter usually a van type
                                                                                                                                                                                     vehicle or passenger car); or
                                                                                                                                                                                     4. Is used or designated to transport between 9 and 15 passengers,
                                                                                                                                                                                     including the driver, for direct compensation (example: large van used
                                                                                                                                                                                     for specific purpose); or
                                                                                                                                                                                     5. Is any vehicle used to transport any hazardous material
                                                                                                                                                                                     (HAZMAT) that requires placarding (example: placards will be
                                                                                                                                                                                     displayed on the vehicle).

                                                                                                                                                                                     CARRIER NAME ___________________________________________

                                                                                                                                                                                     ADDRESS ________________________________________________

                                                                                                                                                                                                  ________________________________________________
50 NARRATIVE (Refer to vehicle by Unit No.)
                                                                                                                                                                                     CITY/STATE/ZIP ___________________________________________
EVENT #06169 - IN SUMMARY, UNIT 2 CAME INTO DISTRICT RELATING THAT HE
                                                                                                                                                                                     54 USDOT NO. ______________________ ILCC NO.______________
WAS RIDING HIS BICYCLE NB ON DAMEN AVENUE WHEN UNIT 1'S (UNKNOWN)
                                                                                                                                                                                     52 Source of above info.           Side of Truck   Papers    Driver       Log Book
PASSENGER DOOR OPENED AND HIT UNIT 2 CAUSING UNIT 2 TO LAND ON THE
GROUND AND OBTAIN ASSISTANCE FROM A STORE OWNER FROM SPROUT                                                                                                                          53 Gross Vehicle Weight Rating (GVWR)________________________________

                                                                                                                                                                                     Were HAZMAT placards displayed on the vehicle?                        Y         N
STORE LOCATED 745 N. DAMEN. UNIT 2 FURTHER RELATES HE DID NOT OBTAIN
                                                                                                                                                                                      55    If yes, name on placard _________________________________________
ANY INFORMATION ON THE VEHICLE NOR DID HE GO TO THE HOSPITAL ON THE
                                                                                                                                                                                            4-digit UN no. __________________ 1-digit Hazard Class no. ________
DAY OF THE ACCIDENT.
                                                                                                                                                                                     Did HAZMAT spill from the vehicle (do not consider fuel from the
UNIT 2 RELATES THAT HE DID NOT GO TO THE HOSPITAL UNTIL A COUPLE OF                                                                                                                  vehicle’s own tank)?    Y       N       UNK
DAYS LATER BECAUSE HE COULDN'T WALK.                                                                                                                                                 Did HAZMAT Regulations violation contribute to the crash?
                                                                                                                                                                                                                        Y       N       UNK
NOTE: BECAUSE OF INJURIES UNIT 2 COULD NOT COME IN TO PERFORM                                                                                                                        Did Motor Carrier Safety Regulations (MCS) violation contribute to
REPORT.                                                                                                                                                                              the crash?               Y       N      UNK
                                                                                                                                                                                     Was a Driver/Vehicle Examination Report form completed?
                                                                                                                                                                                            HAZMAT       Y          N       UNK Out of Service?    Y       N
                                                                                                                                                                                            MCS          Y          N       UNK Out of Service?    Y       N
                                                                                                                                                                                            Form No. _____________________________
                                                                                                                                                                                     56 IDOT PERMIT NO. ______________ WIDE LOAD?      Y   N
59 HIT & RUN         SEX - RACE    AGE      HAIR COL     DISTINGUSHING MARKS / CLOTHING DESCRIPTION                                            UNIT NO.      VEH. COLOR              TRAILER WIDTH(S): 0 96”      97 102”   >102”
    WANTED
    DRIVER                                                                                                                                                                                     TRAILER 1
                                                                                                                                                                                          57
MAIU    OFICER ASSINGED                    DATE ASSINGED              SUPV. STAR NO.                     IF CASE CLEARED HOW                  CITATION NO.                                     TRAILER 2
ONLY    STAR NO.                                                                                             ARREST PROSECUTION                                                      TRAILER LENGTH(S): 1 ________ ft       TRAILER 2 ________ ft
COURT RM.       COURT DATE                   TIME                AM    CHARGES         EXC. CLEARED                                                                                  TOTAL VEHICLE LENGTH _______ ft        NO. OF AXLES ______
                                                                 PM
                                                                                                                                                                                     CRASH LOCATION:     CITY OF OR      NEAREST CITY
SUSPENDED             TIM CANNOT ID OFFENDER
                      LETTER TO CONTACT RETURNED BY POST OFF.
                                                                           NO INVESTIGATIVE LEADS
                                                                           WARRANT OBTAINED
                                                                                                                         VEH. STOLEN-RD NO.
                                                                                                                         OTHER (Specify)                                             _________ MILES     N      E       S   W            CHICAGO
                                                                                                                                                                                                                                OR ____________________________
                      VEH. REGISTRATION UNAVAILABLE                        INSUFFICIENT EVIDENCE FOR ARREST                                                                                               CIRCLE ONE                          CITY NAME

                                                                                                                                                                                           SELECT CODES FROM BACK COVER OF CRASH BOOKLET:
PREPARED BY - SIGNATURE                                               STAR NO.   DATE (Day-Mo.-Yr.) APPROVED SIGNATURE                                                    STAR NO.
                                                                                                                                                                                                    VEHICLE CONFIGURATION ________
                                                                                                                                                                                             CARGO BODY TYPE ______    LOAD TYPE ________
Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 18 of 21 PageID #:26




                                                                     Exhibit E
Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 19 of 21 PageID #:27
Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 20 of 21 PageID #:28




                                                                  Exhibit F
Case: 1:20-cv-02811 Document #: 1-1 Filed: 05/08/20 Page 21 of 21 PageID #:29
